DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on October 20, 2022 has been entered. The claims pending in this application are claims 1-3, 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, 51, and 66 wherein claims 1-3 and 51 have been withdrawn due to the restriction requirement mailed on January 24, 2022. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on October 20, 2022. Claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66 will be examined. 

Drawings
New Figures 1A, 2B, 2C, 10A to 10C, 11B, 11C, and 14 submitted on October 20, 2022 have been accepted by the office. 

Claim Objections
Claim 8 is objected  to because of the following informalities: (1) “a candidate target site” in (B) of step (a) should be “ the candidate target site”; and (2) “and comprising the candidate target site” in (ii) of step (b) should be “and the candidate target site”. 
Claim 18 is objected  to because of the following informalities: (1) “step (a) comprises incubating a library of variant nucleic acid templates with the RNA-guided nuclease” should be “the plurality of nucleic acid template is a library of variant nucleic acid templates”; and (2) “the variant” should be “a variant”. 
Claim 19 is objected  to because of the following informality: “a unique molecular identifier” in line 6 should be “the unique molecular identifier”. 
Claim 23 is objected  to because of the following informality: “at least one unique molecular identifier associated with a ligation product from the first plurality of ligation products” should be “the unique molecular identifier in a ligation product from the first plurality of ligation products”. 
Claim 26 is objected to because of the following informality: “at least one unique molecular identifier” should be “the unique molecular identifier”. 
Claim 30 is objected  to because of the following informality: “the step of amplifying” should be “the amplifying step”. 
Claim 43 is objected  to because of the following informalities: (1) “analyzing for the candidate target sequence or for each variant of the candidate target sequence” should be “analyzing the candidate target site”; and (2) “randomized barcode sequences” should be “the randomized barcode sequence”. 
Claim 45 is objected  to because of the following informalities: (1) “each nucleic acid template” in (i) of step (a) should be “each of the variant nucleic acid templates”; (2) “a candidate target site” in lines 9 and 10 should be “ the candidate target site”; (3) “and comprising the candidate target site” in (ii) of step (b) should be “and the candidate target site”; and (4) “at least one unique molecular identifier” in step (d) should be “the unique molecular identifier”. 
Claim 46 is objected  to because of the following informality: “at least one unique molecular identifier” should be “the unique molecular identifier”. 
Claim 48 is objected  to because of the following informalities: (1) “each nucleic acid template” in (i) of step (a) should be “each of the variant nucleic acid templates”; (2) “comprising a variant of a PAM” in (iii) of step (a) should be “the variant of a PAM”; and (3) “and comprising the candidate target site” in (ii) of step (b) should be “and the candidate target site”. 
Claim 66 is objected  to because of the following informalities: (1) “lacking at least a portion of the candidate target site” in (iii) of step (a) should be “at least a portion of the candidate target site”; and (2) “and comprising the candidate target site” in (ii) of step (b) should be “and the candidate target site”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note this rejection is different and modified from the rejection under 35 U.S.C. 112(a) mailed on June 17, 2022. 
Claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for incubating a plurality of nucleic acid templates with an RNA-guided nuclease, does not reasonably provide enablement for performing the methods recited in claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of The Invention
The claims are drawn to a method related to produce a first plurality of ligation products and a second plurality of ligation products and a method related to produce a first plurality of ligation products. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, and 43 encompass a method comprising the steps of: (a) incubating a plurality of nucleic acid templates with an RNA-guided  nuclease to obtain a first cleavage composition, (i) wherein the plurality of nucleic acid templates comprises (A) a candidate target site for the first nuclease, (B) a protospacer adjacent motif (PAM) site situated adjacent to a candidate target site, and (C) a target site for a restriction enzyme; (ii) wherein the plurality of nucleic acid templates are incubated with the RNA-guided  nuclease under conditions favorable for cleavage by the RNA-guided nuclease, and (iii) wherein the first cleavage composition comprises one or both of: a first plurality of cleaved nucleic acid templates comprising a cleaved end and lacking the restriction enzyme target site and lacking at least a portion of the candidate target site, and a first plurality of uncleaved nucleic acid templates; (b) incubating the first cleavage composition with the control nuclease under conditions to allow cleavage of the first plurality of uncleaved nucleic acid templates by the control nuclease, thereby obtaining a second cleavage composition comprising one or both of: (i) the first plurality of cleaved nucleic acid templates, and (ii) a second plurality of cleaved nucleic acid templates comprising a cleaved end and comprising the candidate target site but lacking the restriction enzyme target site; and  (c) ligating the cleaved ends of the second cleavage composition with an oligonucleotide capture probe to obtain a first plurality of ligation products comprising the capture probe and lacking at least a portion of the candidate target site, and a second plurality of ligation products comprising the capture probe and the candidate target site. Claims 45 and 46 encompass a method comprising the steps of: (a) incubating a library of variant nucleic acid templates with an RNA-guided nuclease to obtain a first cleavage composition, (i) wherein each nucleic acid template comprises, in order from 5’ to 3’ or 3’ to 5’: a restriction enzyme target site for a restriction enzyme; a candidate target site for the RNA-guided nuclease, a protospacer adjacent motif (PAM) site situated adjacent to a candidate target site, a unique molecular identifier associated with the candidate target site, and a first detection sequence, (ii) wherein the library is incubated with the RNA-guided nuclease under conditions favorable for cleavage by the RNA-guided nuclease, and (iii) wherein the first cleavage composition comprises one or both of: a first plurality of cleaved nucleic acid templates comprising a cleaved end, lacking the restriction enzyme target site, and lacking at least a portion of the candidate target site, and a first plurality of uncleaved nucleic acid templates; (b) incubating the first cleavage composition with the restriction enzyme under conditions to allow cleavage of the first plurality of uncleaved nucleic acid templates by the restriction enzyme, thereby obtaining a second cleavage composition comprising one or both of: (i) the first plurality of cleaved nucleic acid templates, and (ii) a second plurality of cleaved nucleic acid templates comprising a cleaved end and comprising the candidate target site but lacking the restriction enzyme target site; (c) ligating the cleaved ends of the second cleavage composition with an oligonucleotide capture probe comprising a second detection sequence to obtain: (i) a first plurality of ligation products comprising the capture probe and lacking at least a portion of the candidate target site, and (ii) a second plurality of ligation products comprising the capture probe and the candidate target site; and (d) determining relative abundance of at least one unique molecular identifier associated with a first plurality of ligation products and/or the second plurality of ligation products. Claim 48 encompasses a method comprising the steps of: (a) incubating a library of variant nucleic acid templates with an RNA-guided nuclease to obtain a first cleavage composition, (i) wherein each of nucleic acid templates comprises: (A) a target site for a restriction enzyme, (B) a candidate target site for the RNA-guided nuclease, (C) a variant of a protospacer-adjacent motif (PAM) adjacent to and 3’ to the first target site, and (D) a first detection sequence; (ii) wherein the library is incubated with the RNA-guided endonuclease under conditions favorable for cleavage by the RNA-guided nuclease, (iii) wherein the first cleavage composition comprises a first plurality of cleaved nucleic acid templates, each of the cleaved nucleic acid templates comprising a cleaved end, comprising a variant of a PAM, and lacking at least a portion of the candidate target site; (b) incubating the first cleavage composition with the restriction enzyme under
conditions to allow cleavage of the first plurality of uncleaved nucleic acid templates by the restriction enzyme, thereby obtaining a second cleavage composition comprising one or both of: (i) the first plurality of cleaved nucleic acid templates, and (ii) a second plurality of cleaved nucleic acid templates comprising a cleaved end and comprising the candidate target site but lacking the restriction enzyme target site; and (c) ligating the cleaved ends of the first cleavage composition with an oligonucleotide capture probe comprising a second detection sequence to obtain a first plurality of ligation products comprising the capture probe, a variant of the PAM, the first detection sequence, and lacking at least a portion of the candidate target site. Claim 66 encompasses a method comprising the steps of: (a) incubating a plurality of nucleic acid templates with a RNA-guided nuclease and a guide RNA to obtain a first cleavage composition, (i) wherein the plurality of nucleic acid templates comprises: (A) a candidate target site for a guide RNA, (B) a protospacer adjacent motif (PAM) site situated adjacent to the candidate target site, and (C) a restriction enzyme target site for a restriction enzyme; (ii) wherein the plurality of nucleic acid templates are incubated with the RNA-guided nuclease and the guide RNA under conditions favorable for cleavage by the RNA-guided nuclease, and (iii) wherein the first cleavage composition comprises one or both of: a first plurality of cleaved nucleic acid templates comprising a cleaved end and lacking the restriction enzyme target site and lacking at least a portion of the candidate target site, and a first plurality of uncleaved nucleic acid templates; (b) incubating the first cleavage composition with the restriction enzyme under conditions to allow cleavage of the first plurality of uncleaved nucleic acid templates by the restriction enzyme, thereby obtaining a second cleavage composition comprising one or both of: (i) the first plurality of cleaved nucleic acid templates, and (ii) a second plurality of cleaved nucleic acid templates comprising a cleaved end and comprising the candidate target site but lacking the restriction enzyme target site; and (c) ligating the cleaved ends of the second cleavage composition with an oligonucleotide capture probe to obtain a first plurality of ligation products comprising the capture probe and lacking at least a portion of the candidate target site, and a second plurality of ligation products comprising the capture probe and the candidate target site. 

Working Examples
The specification provides working examples) for: (1) Assessment of Guide-Intrinsic Determinants of Cas9 Specificity; and (2) Schematic for a Method of Evaluating Protospacer-Adjacent Motifs of RNA-Guided Nucleases (see pages 17-23 of US 2020/0190699 A1, which is US publication of this instant case). The specification provides no working example for performing the methods recited in claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66.  

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples for: (1) Assessment of Guide-Intrinsic Determinants of Cas9 Specificity; and (2) Schematic for a Method of Evaluating Protospacer-Adjacent Motifs of RNA-Guided Nucleases (see pages 17-23 of US 2020/0190699 A1, which is US publication of this instant case), the specification does not provide a guidance to show that the methods recited in claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66 can be performed. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to perform the methods recited in claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66.  
Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the methods recited in claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66 can be performed. 
Since the specification teaches that “[L]ibrary Synthesis: ssDNA template was ordered through Integrated DNA Technologies (IDT), with 10% programmed degeneracy at each base of the wildtype (WT) target. At any given base position within a synthesized template library, 90% of template target contained the WT base, with the remaining 10% of templates containing any of the other three bases. Constant sequences 5' of the target included an EcoRV cut site and a priming site for template library preparation. Constant sequences 3’ of the target included a PAM, a randomized UMI for target identification (LIMIT), and a P7 priming site. (Table 1)”, “[L]ibrary bottlenecking: Template libraries obtained from IDT were brought to 100 µM in low-TE (10 mM Tris-HCL, 0.1 mM EDTA, pH 8.0) and then serially diluted 1000-fold in 10× increments. Concentrations of each dilution were determined with a Qubit ssDNA Assay Kit (Qubit Q10212) and diluted to 250,000 copies/µL. Libraries were PCR-amplified with approximately 62,500 template copies per reaction across 8 technical replicates, or 500,000 templates total. All PCR reactions were prepared with 25 µL 2×NEBNext Ultra II DNA Library Prep Kit (NEB: E7645S), and 0.5 µM of P7-Adaptor and Primer T primers. Reactions were run at 95°C. for 1 min, 27 cycles of 94° C. for 30 s, 60 °C for 30 s, and 72 °C for 30 s, with a final extension at 72 °C. for 7 min. PCR product was concentrated with Zymo DNA Clean & Concentrator kit (Zymo: D4004) to facilitate downstream reaction preparation”, “[R]NP Preparation: Component parts for two-part synthetics, including both the crRNA and tracrRNA, were obtained as RNA from IDT (Table 2)”, [G]uide-RNA annealing reactions were prepared with 7.5 µL of both 100 µM crRNA and 100 µM tracrRNA, 3 µL 10x Annealing Buffer (100 mM Tris-HCL, 500 mM NaCl, 10 mM EDTA), and 12 µL nuclease-free (NF) water. Reactions were annealed at 90 °C. for 5 min and a 2% ramp to 25 °C. Final complexed guide-RNA concentration was 25 µM. S. aureus Cas9 was obtained from Aldevron with a 6×C-terminal His-tag (SEQ ID NO: 38) and at a stock concentration of 50 µM. Protein was stored at -80 °C. until used”, “[A]ll RNP was complexed using freshly prepared two-part synthetics. Complexation reactions were prepared with 4 µL S. aureus Cas9, 2 µL 10× H300 buffer (100 mM Hepes, 3M NaCl, pH 7.5), 8.8 µL two-part synthetics, and 5.2 µL NF water. Reaction components were combined in the order listed. The complexation reaction was left to incubate at room temperate for 15 min, then immediately used in cutting assays. Final RNP concentration was 10 µM”, “[C]utting Reactions: Desired ratios of S. aureus Cas9 RNP:dsDNA template dictated reaction set-up and was context dependent, ranging from 1:1 to 10:1. All cutting reactions were prepared to a final volume of 10 µL, with constant addition of 1 µL 10×H300 and 2 µL 10 mM MgCl2. A cutting reaction typically contained final concentrations of 2.5 nM S. aureus Cas9 RNP and 0.5 nM dsDNA template for a final RNP:template of 5:1. Cutting reactions run in the presence of human gDNA contained gDNA at a final concentration of 750 ng/µL. Reactions were run at 
37 °C. for either 30 min or 16 hr”, “[S]amples were moved into the EcoRV digest immediately following completion of Cas9 cutting reaction. To the 10 µL reaction was added 10 µL 10×CutSmart (NEB), 582 L EcoRV-HF (NEB), and 75 µL NF water. EcoRV digest proceeded at 37 °C. for 30 min. Digested product was concentrated with Zymo DNA Clean & Concentrator kit (Zymo: D4004) and eluted in 10 µL”, “[P]robe Preparation and Ligation: Probes were obtained as ssDNA molecules from IDT (Table 3). Constant sequences included a 5’ P5 Illumina adaptor, a nucleotide stagger ranging from 1-8 bp, two discrete 6 bp anchoring sequences, a fully randomized barcode for multiplexed sequencing reactions, a probe UMI (UMIp) to control for PCR bias and identify unique ligation events, and a constant 3’ anchoring sequence to facilitate probe amplification”, “[P]robes were PCR amplified prior to use. All PCR reactions were prepared with 25 µL 2.times.NEBNext Ultra II DNA Library Prep Kit (NEB: E7645S), 0.5 µM of both P5-Adaptor and Primer P primers, and 0.18 µL 100 µM probe. Reactions were run at 95°C for 1 min, 20 cycles of 94 °C for 30 s, 60 °C. for 30 s, and 72 °C. for 30 s, with a final extension at 72 °C. for 7 min. PCR product was concentrated with Zymo DNA Clean & Concentrator kit (Zymo: D4004) and normalized to 30 ng/ µL”, “[A]ll ligation reactions were prepared using 5 µL of digested template library, 3 µL of 30 ng/µL probe, 1 µL 10×T4 Ligase buffer, and 1 µL high concentration T4 Ligase (NEB: M0202M). Ligation reactions proceeded at room temperature for 1 hr”, “[L]ibrary Sequencing Preparation and Q.C.: Following probe ligation, template libraries were PCR amplified for sequencing on the Illumina Miseq platform. All library amplification reactions were prepared using 25 µL 2×NEBNext Ultra II DNA Library Prep Kit (NEB: E76455), 0.5 µM of both P5-Adaptor and P7-Adaptor primers, and 2 µL of ligated DNA template. All PCR reactions were prepared in triplicate and pooled post-PCR for increased yield. Reactions were run at 95 °C. for 1 min, 14 cycles of 94 °C. for 30 s, 60 °C for 30 s, and 72 °C. for 30 s, with a final extension at 72 °C. for 7 min. Pooled samples were run on 1% E-Gel Pre-Cast Agarose gels (Invitrogen). To ensure equivalent read distribution between samples, relative band intensities were used to determine library pooling”, “[O]nce pooled, the library was run on a 1% E-Gel Pre-Cast Agarose gels (Invitrogen). The region between 200-350 bp was excised. DNA was recovered using the Zymoclean.TM. Gel DNA Recovery Kit (Zymo Research: D4001T) and eluted in 20 µL. Concentration of the final library was determined using QubitTM dsDNA HS assay kit (Invitrogen: Q32851)”, “[F]or Miseq loading, a 10 pM library dilution was prepared, including the addition of 10% PhiX library spike-in to maintain cluster diversity. Miseq Reagent Kit v2 was used for data collection, with 150 bp single reads used for data analysis”, “[D]ata Analysis: Fastq files were parsed and demutiplexed according to probe barcode. Constant template and probe sequences, including probe UMIp, PAM, and template UMIT, were extracted. Mean read quality across these sequences, instead of the entire read, was determined. Any read with a mean read quality below Q20 was discarded”, “[A]fter filtering on quality, reads were collapsed into ‘observations,’ or any read that shares the same UMIT, UMIp, cut/uncut status, and probe stagger length. Targets were filtered by requiring at least three unique observations of a given uncut template-UMIT combination, as UMIT was used to identify target sequences cleaved by Cas9. To avoid biasing against targets with high cleavage efficiency, naive libraries were spiked-in to aid in target validation. Remaining observations were then grouped across samples by guide, PAM, and UMIT, and were used to calculate cut fraction”, “[I]ndividual template biochemical testing: Cleavage efficiency was measured by a dose-response of RNP against 2 nM DNA substrate for 1 hour at 37 °C. RNP was added and mixed with DNA substrate using a Biomek FXp liquid handler. Activity was quenched by addition of Proteinase K followed by RNase If (NEB). Fraction of cleaved substrate was measured using the Fragment Analyzer automated CE system (AATI). Analysis was performed with GraphPad Prism using four parameter dose-response” (see Example 1, paragraphs [00231] to [0246] of US 2020/0190699 A1, which is US publication of this instant case), the specification clearly indicates that an RNA guided nuclease is a CRISPR DNA endonuclease such as CAS9. However, the scope of claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66 is much broader than the teachings of the specification because claim 8  or 45 or 48 or 66 does not require that an RNA guided nuclease is an RNA guided DNA endonuclease and claim 8 or 45 or 48 does not require a guide RNA for targeting to a specific gene. 
First, since it is known that “[A] restriction enzyme, restriction endonuclease, or restrictase is an enzyme that cleaves DNA into fragments at or near specific recognition sites within molecules known as restriction sites” (see page 1 of  “Restriction enzyme” from Wikipedia) and the nucleic acid templates recited in claims 8, 45, 48, and 66 can be cleaved with a restriction enzyme, the nucleic acid templates recited in claims 8, 45, 48, and 66 are DNA and are not RNA. Since claim 8 or 45 or 48 or 66 does not require that an RNA guided nuclease is an RNA guided DNA endonuclease and it is known that an RNA guided nuclease includes an RNA-guided RNA endonuclease such as Cas13 which does not cleave DNA but only single-stranded RNA (see page 5 of “CRISPR” from Wikipedia), if an RNA guided nuclease recited in claims 8, 45, 48, and 66 is an RNA-guided RNA endonuclease such as Cas13, the RNA guided nuclease cannot cleave the nucleic acid templates recited in claims 8, 45, 48, and 66 such that it is unpredictable how a first cleavage composition can be obtained and the methods recited in claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66 cannot be performed. Furthermore, it is known that “[A] guide RNA (gRNA) is a piece of RNA that functions as a guide for RNA- or DNA-targeting enzymes, with which it forms complexes. Very often these enzymes will delete, insert or otherwise alter the targeted RNA or DNA. They occur naturally, serving important functions, but can also be designed to be used for targeted editing, such as with CRISPR-Cas9 and CRISPR-Cas12” and Cas such as Cas 9 “is an endonuclease enzyme that cuts the DNA at a specific location directed by a guide RNA” (see pages 1 and 4 of “Guide RNA” from Wikipedia). Since claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66 do not require a guide RNA which is complementary to the nucleic acid templates recited in claims 8, 45, 48, and 66, if the guide RNA is not complementary to the nucleic acid templates, it is unpredictable how the guide RNA can guide an RNA-guided DNA endonuclease such as Cas 9 to the nucleic acid templates and cleave the nucleic acid templates such that methods recited in claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, 48, and 66 cannot be performed.
Second, since claim 8 or 45 or 66 requires that the first cleavage composition comprises one or both of: a first plurality of cleaved nucleic acid templates comprising a cleaved end, lacking the control restriction enzyme target site and lacking at least a portion of the candidate target site, and a first plurality of uncleaved nucleic acid templates and incubating the first cleavage composition with the restriction enzyme under conditions to allow cleavage of the first plurality of uncleaved nucleic acid templates by the restriction enzyme, thereby obtaining a second cleavage composition, this indicates that a first plurality of uncleaved nucleic acid templates contains a cleavage site of the restriction enzyme and does not have a cleavage site of the RNA-guided DNA endonuclease such that it is predictable how a second cleavage composition can comprise a second plurality of cleaved nucleic acid templates comprising a cleaved end and the candidate target site for the RNA-guided nuclease but lacking the restriction enzyme target site, how a second plurality of ligation products can comprise the capture probe and the candidate target site for the RNA-guided nuclease as recited in steps (b) and (c) of claims 8, 45, and 66 and the methods recited in 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 42, 43, 45, 46, and 66 cannot be performed. 
Third, since claim 48 requires that the first cleavage composition comprises a first plurality of cleaved nucleic acid templates, each of the cleaved nucleic acid template comprising a cleaved end, comprising a variant of a PAM, and lacking at least a portion of the candidate target site and incubating the first cleavage composition with the restriction enzyme under conditions to allow cleavage of the first plurality of uncleaved nucleic acid templates by the restriction enzyme, thereby obtaining a second cleavage composition, this indicates that a first plurality of uncleaved nucleic acid templates contains a cleavage site of the restriction enzyme and does not have a cleavage site of the RNA-guided DNA endonuclease such that it is predictable how a second cleavage composition can comprise a second plurality of cleaved nucleic acid templates comprising a cleaved end and the candidate target site for the RNA-guided nuclease but lacking the restriction enzyme target site as recited in step (b) of claim 48 and the method recited in 48 cannot be performed. 
	Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the methods recited in claims 8-10, 13, 15, 17-20, 23-24, 26, 29, 30, 32, 42, 43, 45, 46, 48, and 66 can be performed. 
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation “the first plurality of unlceaved nucleic acid templates” in step (b) of the claim.   There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a first plurality of unlceaved nucleic acid templates” in step (a). Please clarify. 

Response to Arguments
19.	Applicant’s arguments with respect to claims 8-10, 13, 15, 17-20, 23, 24, 26, 29, 30, 32, 42, 43, 45, 46, 48, and 66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	No claim is allowed. 
22.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 9, 2022